AMENDMENT

TO THE

BORGWARNER INC. 2004 DEFERRED COMPENSATION PLAN

Authorization of Special Elections for Code Section 409A

            Pursuant to guidance issued by the Internal Revenue Service under
notices and proposed regulations for Section 409A of the Internal Revenue Code,
the BorgWarner Inc. 2004 Deferred Compensation Plan ("Plan") is hereby amended,
effective as of January 1, 2005, as follows: 

 1. 2005 Special Elections.  The Plan is amended to authorize the special
    elections offered by the Corporation to participants in the Plan to amend or
    rescind, on or before March 15, 2005, their previous deferral elections with
    respect to (1) bonuses payable in 2005, and (2) 2005 salary deferrals ("2005
    Special Elections"); and, in the case of rescissions, to distribute the
    deferred amounts to participants on or before December 31, 2005.
     
 2. Any and all provisions of the Plan which conflict with the 2005 Special
    Elections authorization of Paragraph 1 of this Amendment, are hereby deemed
    amended and shall be interpreted to give effect to the Special Elections
    authorization.
    
    
 3. Until such time as the Plan is amended in its entirety for Code Section 409A
    following the issuance of final Internal Revenue Code regulations for Code
    Section 409A or such earlier time as may be required by the Internal Revenue
    Service, the Plan shall be administered in accordance with the requirements
    of Code section 409A for deferred amounts that are subject to Code Section
    409A.         

--------------------------------------------------------------------------------